Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8 and 15 have been considered but are moot because the arguments do not apply to the primary reference, Taira being used in the current rejection based upon Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taira (Yoichi Taira, Sayuri Kohara and Kuniaki Sueoka, "Performance improvement of stacked graphite sheets for cooling applications," 2008 58th Electronic Components and Technology Conference, 2008, pp. 760-764, doi: 10.1109/ECTC.2008.4550059).
With respect to Claim 1, Taira teaches an electronic device (fig. 2) comprising: a mount board (fig. 2, “Packaging substrate”); a heat generating component (fig. 2, “Chip”) provided on the mount board; a pressing component (fig. 2, “Cap / Heat spreader”) provided above the heat generating component; a graphite-based carbon (see title) film (fig. 2, “Internal TIM (TIM1”)) provided between the heat generating component and the pressing component, the graphite-based carbon film having a first surface (fig. 2, bottom of “Internal TIM (TIM1”)) facing the heat generating component and a second surface (fig. 2, top of “Internal TIM (TIM1”))  facing the pressing component; and a liquid heat conductive material (Perfluoropolyether, p. 763, 2nd col., 1st line [examiner’s note: same liquid as Applicant discloses]) provided between the heat generating component and the graphite-based carbon film and between the pressing component and the graphite-based carbon film (“dipping” will coat all over including the top and bottom surfaces of TIM1 of fig. 2, p. 763, 2nd col. 6th line), wherein: the heat generating component is provided between (see fig. 2) the mount board and the pressing component, the heat generating component and the graphite-based carbon film are sealed (see fig. 2) with the mount board and the pressing component by connecting (see fig. 2) the mount board and the pressing component, the graphite-based carbon film is compressed (see fig. 2 and fig. 16, “Applied Pressure: 35 PSI”) by connecting the mount board and the pressing component and heat generating component, and side surfaces (fig. 2, left and rights sides of “Internal TIM (TIM1”)) of the graphite-based carbon film, which are disposed between the first surface and the second surface, are covered (“dipping” will coat all over including the side surfaces of TIM1 of fig. 2, p. 763, 2nd col., 6th line)  with the liquid heat conductive material.  
With respect to Claim 8, Tiara further teaches the liquid heat conductive material contains perfluoropolyether (Perfluoropolyether, p. 763, 2nd col., 1st line).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Taira (Yoichi Taira, Sayuri Kohara and Kuniaki Sueoka, "Performance improvement of stacked graphite sheets for cooling applications," 2008 58th Electronic Components and Technology Conference, 2008, pp. 760-764, doi: 10.1109/ECTC.2008.4550059) and Fukui (US 2016/0336253).
With respect to Claim 2, Taira further teaches one or more first voids (fig. 13, and “small air gap”, p. 763, 1st col., last para., 4th line on fig. 2, bottom of “Internal TIM (TIM1”)) are formed at the first surface of the graphite-based carbon film facing the heat generating component, and one or more second voids (fig. 13, and “small air gap”, p. 763, 1st col., last para., 4th line on fig. 2, bottom of “Internal TIM (TIM1”)) are formed at the second surface of the graphite-based carbon film facing the pressing component, the one or more first voids and the one or more second voids are filled (“coat the surface of the stacked pyrolytic graphite sheet TIM by thin layer of fluorine based polymer, perfluoropolyether (PFPE)”, p. 763, 1st col., last para., starting at 9th line) with the liquid heat conductive material.  Taira fails to disclose a first porosity is a ratio of a total area of the one or more first voids projected onto the first surface to an entire area of the first surface, the first porosity is less than or equal to 5%, and when a second porosity is a ratio of a total area of the one or more second voids projected onto the second surface to an entire area of the second surface, the second porosity is less than or equal to 5%.  Fukui teaches one or more first voids (¶[0089, I. 14) are formed at a first surface (surface of solder facing silicon device) of the film (¶[0089], I. 8, solder) facing the heat generating component (¶[0089], Il. 5-6, silicon device), and one or more second voids (¶[0089, l. 14) are formed at a second surface (surface of solder facing heat dissipation substrate) of the film (¶{[0089], l. 8, solder) facing the pressing component (¶[0089], l. 5, heat dissipation substrate), the one or more first voids and the one or more second voids are filled with the heat conductive material (¶[0089], l. 8, solder), when a first porosity is a ratio of a total area of the one or more first voids projected onto first surface to an entire area of the first surface, the first porosity is less than or equal to 5% (¶[0089], ll. 9-10), and when a second porosity is a ratio of a total area of the one or more second voids projected onto second surface to an entire area of the second surface, the second porosity is less than or equal to 5% (¶[0089], Il. 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that it is commonly known that there is no problem related to quality of the interface if the void percentage determined by this measurement is 5% or lower (¶[0089], ll. 12-16), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Fukui fails to disclose a porosity of the one or more first voids is less than or equal to 5%, and a porosity of the one or more second voids is less than or equal to 5%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the voids of Fukui to be first and second voids on opposing sides of Fukui’s substrate for the purpose of an acceptable surface defect level to insure required heat transfer between the film and mating surfaces are met, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Examiner Note: If a porosity of a void being less than or equal to 5% is a critical characteristic of the invention (rather than just a desirable characteristic), can Applicant submit actual test data to show the criticality of this specific limitation that the invention functions at 5% and below and does not function above 5%.

With respect to Claim 5, Taira teaches a method for manufacturing an electronic device (fig. 2), the method comprising: preparing a mount board (fig. 2, “Packaging substrate”), on which a heat generating component (fig. 2, “Chip”) is mounted, and a pressing component (fig. 2, “Cap / Heat spreader”); arranging a graphite-based carbon film on the heat generating component, wherein the graphite-based carbon (see title) film (fig. 2, “Internal TIM (TIM1”)) is coated with a liquid heat conductive material (Perfluoropolyether, p. 763, 2nd col., 1st line [examiner’s note: same liquid as Applicant discloses]) and has a first surface (fig. 2, bottom of “Internal TIM (TIM1”)), a second surface (fig. 2, top of “Internal TIM (TIM1”)) opposite to the first surface and side surfaces disposed between the first surface and the second surface, the side surfaces (fig. 2, left and rights sides of “Internal TIM (TIM1”)) of the graphite-based carbon film being covered (“dipping” will coat all over including the top, bottom left and right surfaces of TIM1 of fig. 2, p. 763, 2nd col. 6th line) with the liquid heat conductive material; arranging the pressing component on (see fig. 2) the graphite-based carbon film; connecting (see fig. 2) the mount board and the pressing component; sealing (see fig. 2) the heat generating component and the graphite-based carbon film with the mount board and the pressing component; compressing (see fig. 2 and fig. 16, “Applied Pressure: 35 PSI”) the graphite-based carbon film by the pressing component; forming one or more first voids (fig. 13, and “small air gap”, p. 763, 1st col., last para., 4th line on fig. 2, bottom of “Internal TIM (TIM1”)) at the first surface of the graphite-based carbon film facing the heat generating component, and forming one or more second voids (fig. 13, and “small air gap”, p. 763, 1st col., last para., 4th line on fig. 2, top of “Internal TIM (TIM1”)) at the second surface of the graphite-based carbon film facing the pressing component.  Tiara fails to disclose by emitting an ultrasonic wave from a side of the pressing component and detecting a reflected wave of the ultrasonic wave, examining a first porosity and a second porosity, when the first porosity is a ratio of a total area of the one or more first voids projected onto the first surface to an entire area of the first surface, and the second porosity is a ratio of a total area of the one or more second voids projected onto the second surface to an entire area of the second surface.   Fukui teaches by emitting (¶[0089], l. 9) an ultrasonic wave (¶[0089], l. 9) from a side of the pressing component and detecting a reflected wave (¶[0089], l. 9) of the ultrasonic wave, examining a first porosity (¶[0089, l. 14, on surface of solder facing silicon device) and a second porosity (¶[0089], l. 14, on surface of solder facing heat dissipation substrate), when the first porosity is a ratio of a total area of the one or more first voids projected onto the first surface to an entire area of the first surface, and the second porosity is a ratio of a total area of the one or more second voids projected onto the second surface to an entire area of the second surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that it is commonly known that no problem related to quality of the interface if the void percentage determined by this measurement is 5% or lower (¥[0089], Il. 12-16), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Hu and Murakami with the ultrasonic waves of Fukui to provide as nondestructive means to insure the void percentage is small enough that the operation of the electronic device is not affected by the size of the voids. Fukui fails to disclose emitting an ultrasonic wave from a side of the pressing component and examining whether the one or more first voids and the one or more second voids are fully filled with the liquid heat conductive material. It would be obvious to one of ordinary skill at the time of the invention, given the limited number of permutations of the sides that the ultrasonic wave can be emitted from (i.e., side of the pressing component, or side of heat generating component). The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSA, 550 U.S. _at_, 82 USPQ2d 1385, at 1397 (2007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the voids of Fukui to be first and second voids on opposing sides of Fukui’s substrate for the purpose of an acceptable surface defect level to insure required heat transfer between the film and mating surfaces are met, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 6, Tiara discloses the claimed invention except for when the first porosity is greater, or the second porosity is greater than or equal to 5%, the electronic device is determined as a defective product. Fukui teaches when the first porosity is greater, or the second porosity is greater than or equal to 5%, the electronic device is determined as a defective product (¶[0089], Il. 10-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the voids of Fukui to be first and second voids on opposing sides of Fukui’s substrate for the purpose of an acceptable surface defect level to insure required heat transfer between the film and mating surfaces are met, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Taira (Yoichi Taira, Sayuri Kohara and Kuniaki Sueoka, "Performance improvement of stacked graphite sheets for cooling applications," 2008 58th Electronic Components and Technology Conference, 2008, pp. 760-764, doi: 10.1109/ECTC.2008.4550059) and Tachibana (JP 2014-133669).
Taira discloses the claimed invention including a pressure of 35 PSI (241 KPa, see fig. 16).  Taira fails to disclose a compressibility of the graphite-based carbon film is more than or equal to 30% at a pressure of 100 kPa.  Tachibana teaches a compressibility of the graphite-based carbon film (abs. l. 1) is more than or equal to 30% (density of 1.2 g/cm equals 53% density which allows for compressibility of at least 30% when air is removed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphite-based carbon film of Tachibana for that of Tiara for the purpose of the film exerting a force on mating parts to insure good thermal connection with the mating parts. Tachibana fails to specifically disclose compressibility is more than or equal to 30% at a pressure of 100 kPa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the pressure to be any pressure including that of 100 kPa that defines the amount of force applied to obtain the required compressibility value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. /n re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Taira (Yoichi Taira, Sayuri Kohara and Kuniaki Sueoka, "Performance improvement of stacked graphite sheets for cooling applications," 2008 58th Electronic Components and Technology Conference, 2008, pp. 760-764, doi: 10.1109/ECTC.2008.4550059) and Greinke (US 6,746,768).
Taira discloses the claimed invention except for the liquid heat conductive material has a kinematic viscosity at 25°C ranging from 2 cSt to 15 cSt inclusive.  Greinke teaches the heat conductive material has a kinematic viscosity at 37.8° C. ranging from 1 cSt to 15 cSt inclusive (col. 10, Il. 35-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid heat conductive material of Greinke for that of Tiara for the purpose of “the oil makes the graphite sheet "softer and more amenable to surface deformations and irregularities of the heat source/cooling module” (col. 9, Il. 57- 59) to reduce “air gaps (which act as thermal insulators between the surfaces of the thermal interface and the heat sink and/or the heat source” (col. 9, Il. 36- 39). Greinke fails to specifically disclose the liquid heat conductive material has a kinematic viscosity at 25° C. ranging from 2 cSt to 15 cSt inclusive. As temperature decreases from 37.8° C to 25° C, the kinematic viscosity increases, Greinke’s 1 cSt to 15 cSt kinematic viscosity will still be in the required range of 2 cSt to 15cSt at 25° C.
Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Taira (Yoichi Taira, Sayuri Kohara and Kuniaki Sueoka, "Performance improvement of stacked graphite sheets for cooling applications," 2008 58th Electronic Components and Technology Conference, 2008, pp. 760-764, doi: 10.1109/ECTC.2008.4550059) and Hu (US 8,896,110).
	Taira discloses the claimed invention except for the pressing component is fixed to the mount board by an adhesive.  Hu teaches the pressing component (fig. 1, 114) is fixed to the mount board (104) by an adhesive (112 and col. 4, I. 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Taira with the adhesive of Hu for the purpose of sealing the pressing component to the mounting in order to protect the heat generating component from the exterior environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,179,579 discloses a thermal interface material of a graphite-based carbon film (5 and col. 3, l. 6) coated on opposing sides with a liquid (3 and col. 3, l. 3). KR 10-2017-069563 discloses a thermal interface material of a carbon fiber based film coated on opposing sides with a liquid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  12/1/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835